                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF LOUISIANA

ZACHARY TERRELL                     *                 NUMBER 2:18-CV-5787
                       Plaintiff    *
                                    *                 SECTION D(5)
VERSUS                              *
                                    *                 JUDGE WENDY B. VITTER
TROOPER TROY PICHON, TROOPER        *
JEFFREY ROACH, LIEUTENANT           *                 MAGISTRATE JUDGE MICHAEL NORTH
DERRELL WILLIAMS, AND CAPTAIN       *
DARRIN NAQUIN,                      *
each in their individual capacities *
                       Defendants   *
*************************************

                 MEMORANDUM IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT

           MAY IT PLEASE THE COURT:

           Defendants Troy Pichon, Jeffrey Roach, Derrell Williams, and Darrin Naquin, each in

their individual capacities, respectfully submit this memorandum in support of their motion for

summary judgment seeking dismissal of all claims alleged by the Plaintiff, Zachary Terrell.

           Terrell is barred from asserting his claims under Heck v. Humphrey 1 because the factual

allegations presented in his lawsuit squarely challenge the factual determinations underlying

his convictions in a Louisiana state criminal court for possession of heroin, possession with

intent to distribute Tramadol, and resisting an officer. Through this lawsuit, Terrell and his

attorneys seek to argue to a jury that he did nothing wrong, that there was no basis for the

police to stop him, that there was no basis for the police to use any force to overcome any

resistance to detain or arrest him, and therefore that his criminal convictions lack a valid basis.

This is not permissible under Heck.         If Terrell’s Section 1983 excessive force claims are


1
    512 U.S. 477 (1994).


{00782904 - v1}
dismissed, all ancillary claims alleging failure to intervene to prevent the use of excessive force,

all claims alleging failure to train or supervise to prevent the use of excessive force, and all

Louisiana tort claims must likewise be dismissed.

           Alternatively, if Terrell is not barred from pursuing all claims for use of excessive force,

his claim must still be partially dismissed to the extent that Terrell alleges that the deployment

of a Taser by Trooper Troy Pichon was itself excessive force. Trooper Pichon is entitled to

qualified immunity for his use of a Taser because the use of a Taser against a subject resisting a

valid arrest (as Terrell admitted to doing as part of his criminal guilty plea) did not violate clearly

established law. Terrell’s “bystander liability” claim against Trooper Roach must be dismissed

because Trooper Roach had no opportunity to intervene to prevent any use of force. Terrell’s

claims that Darrin Naquin and Derrell Williams failed to properly supervise or train Pichon and

Roach must be dismissed because Terrell cannot prove the necessary element of deliberate

indifference. Finally, Terrell’s claims under tort law fail due to Plaintiff’s inability to prove any

use of excessive force.

           Defendants respectfully request that Terrell’s lawsuit be dismissed, in its entirety, with

prejudice.

                                  FACTS RELEVANT TO THIS MOTION

           Zachary Terrell was arrested by the Louisiana State Police (“LSP”) in the New Orleans

French Quarter on June 17, 2017. Defendants Troy Pichon and Jeffrey Roach were LSP Troopers

working on June 17, 2017, as part of LSP’s “Troop N” detail operation in the French Quarter.2

Defendant Darrin Naquin was at the time of the arrest an LSP Captain serving as the


2
    R.Doc. 7, ¶¶ 11, 13.

{00782904 - v1}                                     2
Commander of Troop N.3 Defendant Derrell Williams was at the time of the arrest serving as

the Director of LSP’s Training Academy. 4

                                                  The Arrest

         Trooper Pichon testified that he and Trooper Roach first observed Terrell and an

unknown white male while driving down St. Peter Street in Roach’s marked LSP vehicle. 5

Pichon observed the two men standing face to face on the sidewalk, straddling bicycles. 6

Pichon saw the unknown man reach out his hand to give money to Terrell. 7 Terrell took the

money, but upon seeing the marked police vehicle both Terrell and the unknown man

immediately grabbed their cell phones and immediately began to speak. 8 Pichon asked Roach

to “make the block” and return to see if the two men were still there. 9 After Roach drove

around the block, Pichon saw Terrell begin pedaling away on his bicycle. 10 Roach and Pichon

exited the vehicle, with Roach approaching the white male and Pichon attempting to stop

Terrell on the bicycle. 11 Terrell ignored Pichon’s commands to stop bicycle. 12 Pichon then ran

back to the LSP vehicle and told Roach to get in. 13 They drove down the street, where Pichon

again told Terrell to stop the bicycle. 14 When they approached the corner of St. Peter and




3
  R.Doc. 7, ¶ 8.
4
  R.Doc. 7, ¶ 5.
5
  Exhibit A, Deposition of Troy Pichon, p. 179.
6
  Exhibit A, p. 181.
7
  Exhibit A, p. 181.
8
  Exhibit A, p. 182.
9
  Exhibit A, p. 184.
10
   Exhibit A, p. 188.
11
   Exhibit A, p. 189.
12
   Exhibit A, p. 190.
13
   Exhibit A, p. 193.
14
   Exhibit A, p. 194.

{00782904 - v1}                                       3
Burgundy Streets, Terrell turned left to ride against traffic.15 At that point Pichon jumped out of

the car and began chasing Terrell.16

         According to Pichon, Terrell saw Pichon running after him and attempted to ride

faster.17 Terrell stood up on the bicycle pedals in order to attempt to go faster but only had

one hand on his handlebars. 18 Pichon saw Terrell grabbing on to his waistband with his other

hand.19 Based on his experience and considering all circumstances, Pichon believed that Terrell

was armed. 20 After Terrell continued to refuse commands to stop the bicycle, Pichon deployed

his Taser. 21 Terrell’s body locked up, and he fell off the bike toward his right side and struck his

face on the sidewalk. 22 Pichon observed Terrell drop something on to the street and directed

Roach to find it.23 Roach found a blister pack containing Tramadol pills. 24

         Trooper Roach testified that he did not personally observe the hand to hand transaction

between Terrell and the second man but recalled that Pichon instructed him to make the

block. 25 After they drove around the block, Roach approached the unknown man believed to

have been engaged in the transaction with Terrell, who immediately showed him his hands.26

After Pichon indicated that Terrell was leaving, both Roach and Pichon re-entered Roach’s

vehicle, leaving the second man behind.27 As their vehicle approached the intersection of St.


15
   Exhibit A, p. 202.
16
   Exhibit A, p. 202.
17
   Exhibit A, p. 205.
18
   Exhibit A, p. 205.
19
   Exhibit A, p. 207.
20
   Exhibit A, p. 207.
21
   Exhibit A, p. 209.
22
   Exhibit A, p. 211.
23
   Exhibit A, p. 215.
24
   Exhibit A, p. 216.
25
   Exhibit B, Deposition of Jeffrey Roach, p. 183.
26
   Exhibit B, p. 194.
27
   Exhibit B, p. 194.

{00782904 - v1}                                      4
Peter and Burgundy, Pichon exited the vehicle to pursue Terrell on foot.28 Roach was still in the

vehicle and approximately six vehicle lengths away from Pichon and Terrell when Roach saw

the bike begin coasting and fall out of view to the right.29 Roach did not see Pichon deploy the

Taser from that distance but assumed Pichon did because it was the only way Terrell could have

fallen from the bicycle that way he did. 30 Roach then exited the vehicle and approached Pichon

to assist him.31 Pichon told him that Terrell had thrown something, and Roach located a silver

cellophane package with pills. 32

         Per the case report submitted by Trooper Pichon, a search incident to arrest revealed

that Terrell was in possession of 17 individually wrapped bags of heroin and 21 Tramadol pills

(including the six Tramadol pills found on the street by Trooper Roach) as well as $113 in

currency. 33 EMS was called to the scene, and Terrell was taken to University Medical Center for

treatment of his facial injuries.34               He was then booked in the Orleans Parish Prison.35

Subsequent testing by the New Orleans Police Department confirmed that the substances

seized from Terrell as evidence were Tramadol and heroin.36

                Terrell Pleads Guilty To Multiple Crimes, Including Resisting An Officer

         Terrell was arraigned in the Orleans Parish Criminal District Court on July 21, 2019.37

Terrell formally pled guilty to one count of possession of heroin in violation of La. R.S.



28
   Exhibit B, pp. 201-02.
29
   Exhibit B, p. 205.
30
   Exhibit B, p. 209.
31
   Exhibit B, p. 212.
32
   Exhibit B, p. 212.
33
   Exhibit C, Case Report.
34
   Exhibit C.
35
   Exhibit C.
36
   Exhibit D, Scientific Analysis Report.
37
   Exhibit E, certified records of Criminal District Court, p. 4.

{00782904 - v1}                                               5
40:966(C)(1), one count of possession with intent to distribute Tramadol in violation of La. R.S.

40:969(B), and one count of resisting an officer in violation of La. R.S. 14:108. 38 Criminal District

Court records reflect that the Judge Karen Herman interrogated Terrell in open court, advised

him of all applicable rights, and found “a substantial factual basis to entertain a plea of guilty”

to all counts.39 The Criminal District Court docket notes no attempt by Terrell to challenge

probable cause or to suppress any evidence based on lack of probable cause for his arrest prior

to the entry of his three guilty pleas. 40

          La. R.S. 14:108(A) provides that “[r]esisting an officer is the intentional interference

with, opposition or resistance to, or obstruction of an individual acting in his official capacity

and authorized by law to make a lawful arrest, lawful detention, or seizure of property or to

serve any lawful process or court order when the offender knows or has reason to know that

the person arresting, detaining, seizing property, or serving process is acting in his official

capacity.” While, as noted below, Terrell now insists that he did not resist a lawful detention or

arrest there is no genuine issue of material fact that Terrell pled guilty to this crime.

                              Terrell Now Denies Resisting An Officer

          In his Amended Complaint, Terrell alleges that on the night of June 17, 2017, he had

finished a shift at a French Quarter restaurant and met up with a friend on St. Peter Street to

make plans for the evening before borrowing a bicycle. 41 After plans were made, Terrell alleges

that he put earphones in his ears and rode away on the bicycle, holding his phone in his right




38
   Id.
39
   Exhibit E, p. 6.
40
   Exhibit E.
41
   R.Doc. 7, ¶ 14.

{00782904 - v1}                                   6
hand.42 Terrell denies selling heroin or Tramadol to his “friend.” Terrell denies hearing any

order from the State Troopers commanding him to stop. 43 Terrell contends that he did not

reach for anything on his person and did not turn back toward or threaten Trooper Pichon

before Pichon deployed a Taser against him. 44 Terrell alleges that Trooper Roach “observed

that … Terrell was not resisting Pichon” yet failed to take any action to prevent the use of the

Taser or alleged acts of force after he fell from the bicycle. 45

         In his deposition testimony, Terrell continued to deny any factual basis to support his

voluntary guilty pleas. He denied exchanging anything with his friend while standing on St.

Peter Street except for a cigarette lighter.46 He testified that he was playing music on his

headphones turned “all the way up” and that he never heard anyone tell him to stop or anyone

running behind him attempting to stop him such that he ignored any commands.47 He did not

see a second trooper (Trooper Roach) until after he had already been handcuffed and sat up on

the sidewalk following alleged punches and kicks by Trooper Pichon.48 When asked to explain

how he resisted an officer as a factual basis for his guilty plea in Orleans Parish Criminal District

Court, Terrell stated:

         I don’t know what I did to resist. How can I know I’m resisting if I’m not aware
         that they’re behind me, know what I mean? So I don’t know what my action –
         you know, what I did to constitute as resisting if I’m not aware I’m being chased,
         you know what I mean? 49




42
   R.Doc. 7, ¶ 15.
43
   R.Doc. 7, ¶ 24.
44
   R.Doc. 7, ¶ 32.
45
   R.Doc. 7, ¶ 36. [Emphasis added.]
46
   Exhibit F, Deposition of Zachary Terrell, p. 29.
47
   Exhibit F, pp. 32, 34.
48
   Exhibit F, pp. 41-42.
49
   Exhibit F, p. 59.

{00782904 - v1}                                       7
                                                 The Lawsuit

         On June 10, 2018, Terrell filed the instant action against Trooper Troy Pichon, Trooper

Jeffrey Roach, Lieutenant (now Captain) Derrell Williams, and Captain (now Major) Darrin

Naquin alleging federal causes of action pursuant to 42 U.S.C. § 1983 and torts under Louisiana

State law. 50 Terrell filed an amended complaint on August 23, 2018.51

         In Count I of his amended complaint, Terrell alleges that Naquin and Williams failed to

properly supervise Pichon and Roach. Terrell alleges that Pichon had, on multiple occasions

prior to the June 2017 arrest, “used excessive force” against other individuals, that Naquin and

Williams “were specifically aware” of these unconstitutional uses of force, and that Naquin and

Williams failed to provide adequate training, supervision, or discipline in response to prevent

Pichon’s use of excessive force against Terrell. 52 In Count II, Terrell alleges that Pichon used

excessive force against Terrell in violation of the Fourth Amendment and that Roach failed to

intervene to prevent the use of force. 53 In Count III, Terrell alleges various acts of state tort law

by the four defendants.54

         The Defendants answered and pled numerous affirmative defenses including, but not

limited to, qualified immunity.55




50
   R.Doc. 1.
51
   R.Doc. 7.
52
   R.Doc. 7, ¶ 76-83.
53
   R.Doc. 7, ¶¶ 84-86.
54
   R.Doc. 7, ¶¶ 87-92.
55
   R.Doc. 8, p. 12, Third Affirmative Defense.

{00782904 - v1}                                      8
                                      LAW AND ARGUMENT

       A. All excessive force claims against Trooper Pichon must be dismissed pursuant to
          Heck v. Humphrey because the factual allegations made by Terrell improperly
          challenge his criminal conviction for resisting an officer.

       In Heck v. Humphrey, 512 U.S. 477 (1994), the U.S. Supreme Court held that a plaintiff

convicted of a crime cannot, through the filing of a Section 1983 claim, challenge the

constitutionality of his conviction unless the conviction has been reversed, expunged, declared

invalid, or is called into question by federal habeas corpus. Id. at 486-87. Heck bars any claims

“for other harm caused by actions whose unlawfulness would render a conviction or sentence

invalid.” Id. at 486. The determination of whether such claims are barred is “analytical and

fact-intensive, requiring [a court] to focus on whether success on the excessive force claim

requires negation of an element of the criminal offense or proof of a fact that is inherently

inconsistent with one underlying the criminal conviction.” Bush v. Strain, 513 F.3d 492, 497

(5th Cir. 2008). “[A] plaintiff’s claim is Heck-barred despite its theoretical compatibility with his

underlying conviction is if specific allegations in the complaint are necessarily inconsistent with

the validity of the conviction.” Id. at 498 n.14; see also Okoro v. Callaghan, 324 F.3d 488, 490

(7th Cir. 2003) (“It is irrelevant that [a plaintiff] disclaims any intention of challenging his

conviction; if he makes allegations that are inconsistent with the conviction’s having been valid,

Heck kicks in and bars his civil suit”). A claim of excessive force that is “temporally and

conceptually distinct” from the conviction is not barred by Heck. Bush v. Strain, 513 F.3d at

498. However, where – as in the instant case – the conviction for resisting arrest and the claim

of use of force stem from a single interaction, the claims are not derived from distinct incidents.

Walter v. Horseshoe Entertainment, 483 Fed.Appx. 884, 887 (5th Cir. 2012).


{00782904 - v1}                                  9
       Terrell will of course argue that genuine issues of material fact exist which preclude

summary judgment on his claims, based on his denials of all wrongdoing and his denial of any

resistance. But that dispute between Terrell’s factual allegations and the factual elements of

Terrell’s conviction under La. R.S. 14:108 is exactly why Heck requires dismissal. There is no

genuine issue of material fact that Terrell is challenging the factual bases for his convictions

through this lawsuit.

       The elements of La. R.S. 14:108, to which Terrell pled guilty, requires a factual finding

that Terrell (1) intentionally interfered with, opposed, resisted, or obstructed (2) an individual

authorized by law to make a lawful arrest or detention (3) with Terrell’s knowledge that Pichon

was acting in his official capacity. Terrell’s allegations and testimony challenge every factual

element of this crime. He denies intentional interference, opposition, resistance, or obstruction

to his detention or arrest. His counsel seeks to argue that his arrest and detention were not

lawful. Terrell denies ever even seeing a police officer until after Pichon deployed his Taser.

Success on the merits of his claims will depend on the jury finding facts which contradict his

conviction.

       Terrell’s claims are similar to claims to other lawsuits in which excessive force claims

were dismissed on summary judgment under Heck due to a plaintiff’s attempts to deny the

factual basis for state court convictions. In Arnold v. Town of Slaughter, 100 Fed.Appx. 321 (5th

Cir. 2004), the Fifth Circuit affirmed dismissal of excessive force claims on summary judgment

where a plaintiff pled guilty to resisting an officer in violation of La. R.S. 14:108 and then sought

to present a contradictory factual account in federal court. In Arnold, police officers made a

traffic stop of a third party who had pulled into Arnold’s driveway. Arnold then came outside of


{00782904 - v1}                                  10
his house. The officers alleged that Arnold had started a confrontation by making threats,

being belligerent, and taking a swing at one of them. Id. at 322. Arnold alleged that he did not

confront or threaten any officer but merely picked up his son. Id. Arnold was later convicted of

resisting an officer. In deposition testimony, Arnold testified that he never attempted to strike

any officer, never threatened and officer, and never resisted any attempt by any officer to

arrest him. Id. at 324.

        After the district court granted summary judgment dismissing Arnold’s excessive force

claim, the Fifth Circuit affirmed based on its finding that “Arnold’s suit squarely challenges the

factual determination that underlies his conviction for resisting an officer.” Id. at 324-25. The

Fifth Circuit distinguished Arnold’s case from other cases distinguishing Heck because

        Arnold’s claims are not that the police used excessive force after he stopped
        resisting arrest or even that the officers used excessive and unreasonable force
        to stop his resistance. Instead, Arnold claims that he did nothing wrong, but
        was viciously attacked for no reason. He provides no alternative pleading or
        theory of recovery.

Id. at 324. [Emphasis added.]

        In Walker v. Munsell, 281 Fed.Appx. 388, 389 (5th Cir. 2008), the Fifth Circuit again

affirmed the dismissal of excessive force claims by an arrestee under similar circumstances.

Walker alleged that he was pulled over by an officer of the Denham Springs Police Department

for failure to use a turn signal, and that during the course of the stop an officer allegedly struck

him from behind and maced him in the face without any provocation. Id. After other officers

arrived at the scene, the plaintiff alleged that they beat him. Id. Walker was subsequently

convicted in a Louisiana state court for three counts of resisting an officer and one count of

failure to signal. Id.


{00782904 - v1}                                 11
       The Fifth Circuit concluded that dismissal was proper under Heck because “[Walker’s]

claim is based solely on his assertions that he did not resist arrest, did nothing wrong, and was

attacked by the Appellee officers for no reason.” Id. Accordingly, Walker’s suit “squarely

challenge[d] the factual determination that underlies his conviction for resisting an officer,” and

if he prevailed on his claim “he will have established that his criminal conviction lacks any

basis.” Id. (citing Arnold v. Town of Slaughter, 100 Fed Appx. 321, 324-35 (5th Cir. 2004)).

       In Daigre v. City of Waveland, Miss., 549 Fed.Appx. 283 (5th Cir. 2013), police officers

entered the plaintiff’s apartment after they received a 911 call arising out of a commotion in

the apartment and the plaintiff did not respond to attempts to knock on her door. The parties

disputed the facts of what occurred after that, but the plaintiff ultimately pled guilty to resisting

an arrest in violation of Mississippi Code Sec. 97-9-73, which similar to the Louisiana statute

prohibits any person from “obstruct[ing] or resist[ing] by force, or violence, or threats, or in any

other manner, his lawful arrest.” Id. at 286.

       The Fifth Circuit noted that Daigre repeatedly contradicted her admission of guilt to

resisting arrest by denying any and all physical resistance and by denying that she was never a

threat to the safety or herself or others. The court concluded that her excessive force claim

was barred by Heck because “she still thinks [she is] innocent.” Id. at 287 (citing DeLeon v. City

of Corpus Christi, 488 F.3d 649 (5th Cir. 2007). Accordingly, the court affirmed the district

court’s dismissal based on Heck.

       Terrell’s denial of all resistance is plainly inconsistent with his arrest for resisting an

officer. According to a plain reading of Terrell’s complaints and deposition testimony, Terrell

submits that did nothing wrong on the evening on June 17, 2017, which would lead to a valid


{00782904 - v1}                                  12
arrest by the Louisiana State Police. He denies selling narcotics to his “friend” such that

reasonable suspicion or probable cause ever existed for the arrest which resulted in his multiple

convictions. He denies fleeing from the police after they attempted to stop him or resistance to

his arrest or detention. Terrell apparently believes and seeks to argue to a jury that he was

innocent and that the defendant troopers had no basis for any of their actions. Under these

circumstances, his excessive force claims must be dismissed under Heck.

       B. Alternatively, Trooper Pichon is entitled to qualified immunity from Terrell’s
          excessive force claim based on the deployment of a Taser.

       If the event that the Court does not dismiss the entirety of Terrell’s excessive force

claims under Heck, Trooper Pichon has pled qualified immunity as an affirmative defense. To

overcome a claim of qualified immunity, a plaintiff must show (1) “a violation of an actual

constitutional right” and (2) that “the right was clearly established at the time of violation.”

See, e.g., Escobar v. Montee, 895 F.3d 387, 393 (5th Cir. 2018) (citing Cooper v. Brown, 844 F.3d

517, 522 (5th Cir. 2016)). A court may address either prong first. Id. (citing Pearson v. Callahan,

555 U.S. 223, 236 (2009)). Defendants will focus on the second prong because there is no

clearly established law prohibiting the use of a Taser against Terrell under the facts of this case.

               1. Trooper Pichon’s deployment of his Taser against Terrell did not violate
                  clearly established law.

       In excessive force cases, “the second prong of the analysis is better understood as two

separate inquiries: whether the allegedly violated constitutional rights were clearly established

at the time of the incident; and, if so, whether the conduct of the defendants was objectively

unreasonable in light of that then clearly established law.” Griggs v. Brewer, 841 F.3d 308, 313

(5th Cir. 2016) (citing Tarver v. City of Edna, 410 F.3d 745, 750 (5th Cir. 2005)). The conduct


{00782904 - v1}                                  13
alleged to violate the law must violation “constitutional rights of which a reasonable person

would have known.” Samples v. Vadzemnieks, 900 F.3d 655, 662 (5th Cir. 2018). Clearly

established law must be “particularized to the facts of a case.” Id. While this does not require a

prior case “directly on point,” “precedent must still put the underlying question beyond

debate.” Id. (citing Mullenix v. Luna, 136 S.Ct. 305, 308 (2015).

       Defendants submit that there was no existing U.S. Supreme Court, Fifth Circuit, or

Louisiana Supreme Court precedent as of June 17, 2017, which would have placed a reasonable

officer on notice that the deployment of a Taser against a suspect who was believed to have

been involved in a hand-to-hand narcotics transaction, who fled the scene of the transaction on

a bicycle, who ignored repeated commands to stop, and who actively resisted his arrest (as

explicitly admitted in his guilty plea) violated clearly established law.

       In Darden v. City of Fort Worth, Texas, 880 F.3d 722 (5th Cir. 2018), the Court noted that

it “previously suggested that a constitutional violation occurs when an officer tases, strikes or

violently slams an arrestee who is not actively resisting arrest.” Id. at 731 [emphasis added].

The court therefore concluded that “if a jury finds that [an arrestee] was not actively resisting

arrest, then a jury could likewise conclude that [an officer used excessive force by throwing [the

arrestee] to the ground and tasing him twice.” Id. Unlike the plaintiff in Darden, in light of his

criminal conviction for resisting an officer, Heck precludes a jury from finding that Terrell was

not actively resisting an arrest based upon his state court conviction for resisting an officer.

       In Hanks v. Rogers, 853 F.3d 738 (5th Cir. 2017), the Fifth Circuit stated that the use of a

Taser against an individual would violate a clearly established right of a person who “poses no

immediate threat or flight risk, who engages in, at most, passive resistance, and whom the


{00782904 - v1}                                  14
officer stopped for a minor traffic violation.” Id. at 747. Terrell clearly posed a flight risk and

ultimately pled guilty to resisting an officer who was attempting to stop him for a suspected

felony drug distribution charge.

        In Zimmerman v. Cutler, 657 Fed.Appx. 340, 347 (5th Cir. 2016) the Fifth Circuit held that

at the time of an arrest in February 2012, it was not clearly established “that a single shot or

use of a Taser to halt a fleeing misdemeanor suspect would amount to excessive force.”56

Subsequent to Zimmerman, the Fifth Circuit in Pena v. City of Rio Grande City, 839 F.3d 613, 620

(5th Cir. 2018) distinguished a plaintiff’s claims from those in Zimmerman based on the

plaintiff’s claims that she was not fleeing at the time of the use of the Taser. Neither case

actually concluded that the use of a Taser to halt a fleeing suspect was in fact an

unconstitutional use of force. And Terrell was a fleeing felony suspect.

        In Newman v. Guedry, 703 F.3d 757, 763 (5th Cir. 2012), the Fifth Circuit concluded that

it was objectively unreasonable for an officer to use a Taser multiple times on a suspect who

had “committed no crime, posed no threat to anyone’s safety, and did not resist the officers or

fail to comply with a command.” Id. at 764. The Court emphasized that “[n]o one contends

that Newman attempted to flee.” Id. at 763. The instant case is again distinguishable as

Trooper Pichon used his Taser only once, Terrell judicially acknowledged resisting an officer,

and Trooper Pichon perceived that Terrell was attempting to flee.

        To the extent that Terrell attempts to distinguish this long line of case law on the narrow

basis that he was riding a bicycle at the time Trooper Pichon deployed his Taser, Defendants

submit that there is no existing U.S. Supreme Court, Fifth Circuit or Louisiana Supreme Court

56
  After granting immunity on the second prong of the test, the Court did not consider the question of whether the
use of a Taser on a fleeing misdemeanor suspect was in fact a constitutional violation.

{00782904 - v1}                                        15
case law which would place an officer on notice that the deployment of a Taser in otherwise

permissible circumstances against a suspect who happened to be using a bicycle to flee rather

than fleeing on foot violation of clearly established law. In Steen v. City of Pensacola, 809

F.Supp.2d 1342 (N.D.Fla. 2011), a district court case in a separate federal circuit, a Northern

District of Florida judge concluded that it was not clearly established to every objectively

reasonable government official “that discharging a single Taser shock to a suspect attempting

to flee on a bicycle was unconstitutional.” Id. at 1356. No federal appeals court has ever

considered the issue of whether the use of a Taser against a subject on a bicycle is per se

excessive force.

           Terrell’s excessive force claims against Trooper Pichon based on the deployment of a

Taser must be dismissed because the use of the Taser did not violate clearly established law as

of June 17, 2017.

           C. Terrell’s “bystander liability” claim against Trooper Roach must be dismissed
              based on failure to prove a prima facie case.

           Terrell does not allege that Trooper Roach personally used force against him. Instead,

Terrell alleges that Roach “fail[ed] to intervene to prevent Defendant Pichon from engaging in

excessive use of force against Terrell” in violation of Terrell’s rights. 57

           Under the law, an officer who is present at the scene and does not take reasonable

measures to protect a suspect from another officer’s use of excessive force may be liable under

Section 1983. Carroll v. Ellington, 800 F.3d 154, 177 (5th Cir. 2015) (citing Hale v. Townley, 45

F.3d 914, 919 (5th Cir. 1995)). In order to establish this claim, a plaintiff must show that an

officer (1) knew that a fellow officer was violating an individual’s constitutional rights, (2) had a

57
     R.Doc. 7, ¶ 85.

{00782904 - v1}                                    16
reasonable opportunity to prevent the harm, and (3) chose not to act. Id. (citing Kitchen v.

Dallas Cnty., Tex., 759 F.3d 468, 480 (5th Cir. 2014).

       Trooper Roach is entitled to summary judgment dismissing this claim based on Terrell’s

failure to establish the second element of the claim. Trooper Roach had no reasonable

opportunity to prevent harm to Terrell. There is no evidence that Roach was aware that Pichon

intended to deploy his Taser prior to exiting the vehicle. At the time that Pichon deployed the

Taser, Roach was still in his vehicle and approximately six vehicle lengths away in distance.

Roach did not reach the area where Pichon had stopped Roach until some time after he walked

to Pichon and then retrieved the Tramadol dropped by Terrell from the bike.           Terrell’s

testimony indicates that he was not aware that Trooper Roach was present at the scene or in

position to prevent any actions until after he had already been handcuffed and sat up on the

sidewalk. The bystander liability claim against Roach must be dismissed.

       D. Terrell’s supervisory liability claims against Darrin Naquin and Derrell Williams
          must be dismissed.

           1. The claims must be dismissed automatically if the underlying claims against
              Pichon and Roach are dismissed.

       Claims for inadequate supervision and failure to train fail without an underlying

constitutional violation. Whitley v. Hanna, 726 F.3d 631, 648-49 (5th Cir. 2013). If the Court

dismisses the claims of excessive force and bystander liability against Troopers Pichon and

Roach, the Court must also dismiss the supervisory claims against Naquin and Williams as a

matter of course.




{00782904 - v1}                                  17
             2. Alternatively, the claims must be dismissed based on Terrell’s failure to prove
                deliberate indifference by Naquin or Williams.

        Terrell alleges that Naquin and Williams are liable under Sec. 1983 because they failed

to properly supervise and train Troopers Pichon and Roach. 58 The basis for this claim is Terrell’s

allegation that Trooper Pichon “used excessive force against subjects who had been stopped or

arrested” on prior occasions. 59 He further alleges that Pichon “on multiple occasions … used

boilerplate language to justify his uses of force, indicating that the factual basis for the use of

force was fabricated.” 60 Terrell’s complaint specifically lists six instances in which Trooper

Pichon submitted a use of force report prior to Terrell’s arrest which allegedly should have

placed Naquin and Williams on notice that Pichon required additional training or discipline.61

His claims, in essence, are that Naquin and Williams knew or should have known about a

pattern of unconstitutional uses of force by Pichon and that their failure to discipline or re-train

him caused his use of force against Terrell.

        Naquin and Williams have pled qualified immunity in response to this claim. In order to

survive summary judgment on his claims for failure to train or supervise, Terrell must prove (1)

the supervisor failed to supervise or train the subordinate officer; (2) a causal link exists

between the failure to train or supervise and the violation of Terrell’s rights; and (3) the failure

to train or supervise amounts to deliberate indifference. Davidson v. City of Stafford, Tex., 848




58
   R.Doc. 7, ¶ 76-83.
59
   R.Doc. 7, ¶ 79.
60
   R.Doc. 7, ¶ 80.
61
   R.Doc. 7, ¶ 46(a) – (f). The Amended Complaint also lists an event which occurred after Terrell’s arrest in
paragraph 46(g) which is completely irrelevant to Terrell’s claims. The law is clear that “contemporaneous or
subsequent conduct cannot establish a pattern of violations that would provide notice … and the opportunity to
conform to constitutional dictates” such that it could be used to prove deliberate indifference on the part of
Naquin or Williams. Connick v. Thompson, 563 U.S. 51, 63 n. 7 (2011).

{00782904 - v1}                                        18
F.3d 384, 397 (5th Cir. 2017); Dotson v. Edmonson, Civil Action No. 16-15371, 2018 WL 501512,

at *11 (E.D.La. Jan 22, 2018) (Morgan, J.).

       The third prong of the test, deliberate indifference, is a “stringent standard of fault”

which requires Terrell to demonstrate that Naquin or Williams “disregarded a known of obvious

consequence of his action.” Id. Actions or decisions that are “merely inept, erroneous,

ineffective, or negligent” do not establish deliberate indifference and do not divest officials of

qualified immunity. Id. “A state actor’s failure to alleviate ‘a significant risk that he should have

perceived but did not,’ while ‘no cause for commendation,’ does not rise to the level of

deliberate indifference.” McClendon v. City of Columbia, 305 F.3d 314, 326 n.8 (5th Cir. 2002)

(citing Farmer v. Brennan, 511 U.S. 825, 837 (1994)).

       To prove deliberate indifference in the context of alleged failure to train, a plaintiff must

usually demonstrate a pattern of violations and that the inadequacy of the training is obvious

and obviously likely to result in a constitutional violation. Estate of Davis ex rel. McCully v. City

of North Richland Hills, 406 F.3d 375 (5th Cir. 2005); Dotson v. Edmonson, 2018 WL 501512, at

*12.   To establish a “pattern” of constitutional violations, Terrell must show “similarity,

specificity, and sufficiently numerous prior incidents.” Davidson v. City of Stafford, Tex., 848

F.3d 384, 396 (5th Cir. 2017); Dotson, 2018 WL 501512, at *12 (citing multiple Fifth Circuit cases

for the proposition that three incidents over three and a half years, twenty-seven instances

over four years, and eleven incidents were not “sufficiently numerous”) . Moreover, where, as

here, none of the incidents alleged to establish the “pattern” were actually adjudicated to be

constitutional violations, a court is less likely to find that a pattern exists. Dotson, 2018 WL

501512, at *12 (citing Davidson, 848 F.3d at 396-n. 6 (“That we would have to consider whether


{00782904 - v1}                                  19
each prior incident constitutes an unconstitutional arrest further cuts against a finding of a

pattern”)).

       Terrell’s alleged “pattern” is predicated on nothing more than his attorneys’ subjective

interpretations of six use of force reports submitted by Trooper Pichon prior to his arrest. None

of the incidents detailed in the use of force reports resulted in a complaint with the Louisiana

State Police or a lawsuit, much less any adjudication of an actual constitutional violation.

Terrell has identified none of the individuals involved in those events as potential witnesses in

this lawsuit. Discovery has revealed no evidence that Terrell or his attorneys have taken any

steps whatsoever to investigate the underlying facts of the incidents to prove that any

constitutional violations occurred beyond their reading of use of force reports.

       Even if the Court wished to examine the merits of each prior incident separately in a

series of what would essentially become “mini-trials” in order to determine whether each

described use of force was in fact unconstitutional – which the Fifth Circuit cautioned against

doing in Davidson – Terrell can provide the Court or the jury with no evidence that would allow

that to take place. Listing six reports, with nothing more, does not even remotely approach

satisfying Terrell’s burden to prove deliberate indifference through a sufficiently numerous

pattern of constitutional violations. Terrell’s claims alleging supervisory liability under Section

1983 based on failure to train or supervise must be dismissed.




{00782904 - v1}                                 20
           E. Terrell’s state law claims must be dismissed.

                1. Assault and battery

           Terrell alleges that “Pichon, assisted by Roach, assaulted and battered Terrell without

cause or justification.” 62

           Under Louisiana law, a battery is “harmful or offensive conduct with a person, resulting

from an act intended to cause the plaintiff to suffer such a contact.” Caudle v. Betts, 512 So.2d

389, 391 (La. 1987). Assault is “the imminent threat of a battery.” Bulot v. Intracoastal Tubular

Servs., Inc., 98-2105, p. 13 (La. App. 4 Cir. 2/4/99); 730 So.2d 1012, 1018, abrogated on other

grounds by Bulot v. Intracoastal Tubular Servs., Inc., 2004-1376 (La. App. 4 Cir. 11/3/04); 888

So.2d 107. “Under ordinary circumstances the use of reasonable force to restrain an arrestee

shields a police officer from liability for battery.” Rice v. ReliaStar Life Ins. Co., 770 F.3d 1122,

1135 (5th Cir. 2014) (citing Ross v. Sheriff of Lafourche Parish, 479 So.2d 506, 511 (La. App. 1

Cir. 1985)). “Excessive force transforms ordinarily protected force into an actionable battery.”

Id. (citing Penn v. St. Tammany Parish Sheriff’s Office, 2002-0893, p. 7 (La. App. 1 Cir. 4/2/03);

843 So.2d 1157, 1161).

           Defendants submit that, in the absence of any viable use of excessive force by Trooper

Pichon under Section 1983, the Louisiana tort claims for assault and battery must also be

dismissed.

                2. “Duty to intervene”

           Terrell alleges that Trooper Roach had a duty to intervene to prevent tortious conduct

by Pichon against Terrell. 63 Defendants submit that if the Section 1983 bystander liability claim


62
     R.Doc. 7, ¶ 88.

{00782904 - v1}                                   21
against Trooper Roach is dismissed, the related negligence claim against Trooper Roach should

also be dismissed for the same reasons because Trooper Roach had no reasonable opportunity

to intervene.

                3. Respondeat superior claims

           Terrell alleges that Naquin and Williams are liable under the doctrine of respondeat

superior for any torts committed by Pichon and Roach under Louisiana law.

           Civil Code Article 2320 provides that “[m]asters and employers are answerable for the

damage occasioned by their servants and overseers, in the exercise of the functions in which

they are employed.” The article further provides that “responsibility only attaches, when the

masters or employers … might have prevented the act which caused the damage, and have not

done it.”

           The “employer” of Troopers Pichon and Roach is the State of Louisiana and the

Louisiana State Police. Neither Naquin nor Williams are an “employer” such that liability may

be vicariously imputed to them.

           Defendants have been unable to find any Louisiana state case law in which an individual

supervisor has ever been determined to be the “employer” or “master” as those terms are used

in the code article. In fact, the only case that Defendants have located on this topic is a

Western District of Louisiana decision, Morris v. Pierce, 2008 WL 4287967 (W.D.La. 9/17/08), in

which a civil rights plaintiff similarly situated to Lyle Dotson had filed 1983 and state law tort

claims alleging excessive use of force. The plaintiff alleged that Shreveport’s Chief of Police

should be held liable under La. C.C. Art. 2320 for state law tort claims alleged against the police


63
     R.Doc. 7, ¶ 89.

{00782904 - v1}                                  22
officers who had arrested him. The court noted that the plaintiff had “presented no evidence

that Chief Campbell personally employed the defendant officers, whom were likely employed

by the City of Shreveport.” Id. at *7. The court further noted that the plaintiff had “not cited

any authority for the suggestion that a mere supervisor (not an employer) may be vicariously

and personally liable for a tort committed by a subordinate absent any independent fault by the

supervisor." Id. The court did allow the plaintiff to proceed with his respondeat superior claims

against the City of Shreveport as the employer of the officers. Id. at *8.

       Terrell’s respondeat superior claims must therefore be dismissed because neither

Naquin nor Williams was his employer.

           4. Negligent retention

       Finally, Terrell alleges that Naquin and Williams are liable “under the Louisiana law of

negligent retention” and for failing to remove Pichon from duty.

       Louisiana cases alleging “negligent retention” as a theory of liability generally bring

discuss these claims with respect to employers, not mere supervisors. See, e.g., Cote v. City of

Shreveport, 46,571 (La. App. 2 Cir. 9/21/11), 73 So.3d 435; Kelley v. Dyson, 10-61 (La. App. 5 Cir.

5/25/2010), 10 So.3d 283. As set forth above, neither Naquin nor Williams was the employer of

either Pichon or Roach, and these claims must likewise be dismissed.




{00782904 - v1}                                 23
                                            CONCLUSION

       For the foregoing reasons, Defendants respectfully request that all claims asserted in

this lawsuit by Plaintiff, Zachary Terrell, be dismissed with prejudice and at Plaintiff’s cost.

                                               Respectfully Submitted,

                                               JEFF LANDRY
                                               Attorney General
                                               State of Louisiana


                                               By:___/s Gregory C. Fahrenholt_______________
                                               ANDRÉ C. GAUDIN (20191)
                                               GREGORY C. FAHRENHOLT, T.A. (28572)
                                               BURGLASS AND TANKERSLEY, L.L.C.
                                               5213 Airline Drive
                                               Metairie, Louisiana 70001-5602
                                               Direct Dial Phone: (504) 836-0408
                                               Telefax: (504) 287-0448
                                               Special Assistant Attorneys General

                                               Attorneys for Defendants,
                                               Troy Pichon, Jeffrey Roach, Derrell Williams, and
                                               Darrin Naquin

                                     CERTIFICATE OF SERVICE

        I hereby certify that on this 20th day of June, 2019, a copy of the foregoing pleading was
filed electronically with the Clerk of Court using the CM/ECF system. Notice of this filing will be
sent by operation of the court’s electronic filing system to all counsel of record.



                                               /s Gregory C. Fahrenholt
                                               GREGORY C. FAHRENHOLT




{00782904 - v1}                                   24
